Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Argument
2.	Applicant's submission filed on 18 May 2021 has been entered.  Claims 2, 9 and 16 have been amended.  Claims 2-22 are pending in this Office Action.  Claim 2, claim 9 and claim 16 are independent claim.  Accordingly, this action has been made FINAL.
Response to Argument
3.	The Office will maintain double patenting rejection between the instant application and patent application 9,569,334.
Applicant's arguments with respect to claims 2-22 have been considered but are moot in view of the new ground(s) of rejection.
The Office's Note:
4.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 2-22 rejected under 35 U.S.C. 103(a) as being unpatentable over Allison, US 20030131347, (hereinafter Allison), in view of Smith, US 20050166193 (hereinafter Smith) and further in view of Siman, US 20100083240, (hereinafter Siman).
Claim 2 is rejected, Allison teaches a method for determining a concrete implementation to traverse, the method comprising (Allisoni, abstract): 
determining whether a method invocation is marked with runtime binding rule (Allison, US 20030131347, paragraph [0036], When a program is instantiated, there are two forms of binding that collect all the information needed to execute the program. The first form of binding is commonly called early binding (or static dispatch).  Paragraph [0037], Dynamically typed programming languages … which is the second form of binding commonly called late binding (or dynamic dispatch). This late binding feature allows polymorphism, which is a powerful tool for abstract data types.  Paragraph [0039-0040], late binding greatly enhances the power of abstract data types by allowing different implementations of the same abstract data type to be used interchangeably at runtime. That is, an invocation of an access to or an operation on an object does not precisely specify which function is executed as a result of the invocation, since late binding selects the appropriate implementation of the operation based on the object's exact type. As encapsulation and dynamic dispatch become pervasive, the resulting code gains flexibility and reusability.); 
in response to the method invocation not being marked with the runtime binding rule, determining whether there is more than one concrete implementation of the method invocation(Allison, paragraph [0031-0032], In order to accomplish this, the draw function in the base class is defined as a virtual function, and separate draw functions are defined in each of the derived classes to draw the appropriate shape. If function draw in the base class has been declared virtual, and if a base-class pointer is used to point to the derived-class object and invoke the draw function using a pointer, for example, shapePtr.fwdarw.draw ( ), the program chooses the correct derived class's draw function dynamically (called dynamic binding).); 
in response to the method invocation having more than one concrete implementation, determining whether any classes in a stack are an instance of one or more classes of the more than one concrete implementation (Allison, paragraph [0029], FIG. 1 is a block diagram that illustrates inheritance. Class 1 (generally indicated by block 100) defines a class of objects that have three methods in common, namely, A, B and C. An object belonging to a class is referred to as an "instance" of that class. An example of an instance of class 1 is block 110. An instance such as instance 110 contains all the methods of its parent class. Block 110 contains methods A, B and C. As discussed, each class may also have subclasses, which also share all the methods of the parent or super class. Sub class 1.1 (indicated by block 120) inherits methods A, B and C and defines an additional method D. Each sub class can have its own instances, such as, for example, instance 130. Each instance of a sub class includes all the methods of the sub class. In the example, instance 130 includes methods A, B, C and D of sub class 1.1.); 
searching the at least one class for the concrete implementation to traverse to identify one or more vulnerabilities (Allison, paragraph [0031-0032], dynamic binding.  Paragraph [0037-0039], polymorphism, Polymorphism is an object's ability to decide which method to apply to itself, depending upon where it is in the inheritance hierarchy. The idea behind polymorphism is that while the message may be the same, objects may respond differently. Polymorphism can be applied to any method that is inherited from a super (parent, or base) class. Polymorphism is only possible in an environment that uses late binding. This means that the compiler does not generate the code to call a method at compile time. Instead, every time a method is applied to an object, the compiler generates code to calculate which method to call, using type information from the object. Paragraph [0044-0045], According to one embodiment of the present invention, each member of a class has an access control level associated with it. In another embodiment of the present invention an access control protocol is honored by the runtime search to make sure that the user has access to only public members, and does not have access to private members. Paragraph [0082], If not, then at box 510 an error is declared. Fig. 9 and paragraph [0102], If on the other hand, the access is not to a private block, then at box 912 the access is labeled an error.)
Allison does not explicitly teach

to traverse in a representation of source code without executing the source code, the representation including a plurality of nodes;
in the representation;
in response to at least one class in the stack being the instance of the one or more classes of the more than one concrete implementation;
in response to identifying the concrete implementation to traverse, traversing the concrete implementation in the representation without executing the source code to identify the one or more vulnerabilities, the concrete implementations in the representation include at least two nodes of the plurality of nodes.

However, Smith teaches
in response to at least one class in the stack being the instance of the one or more classes of the more than one concrete implementation (Smith, US 20050166193, paragraph [0082], AbstractInterface--An extremely simple concept--you wish to enforce polymorphic behavior by requiring all subclasses to implement a method. Equivalent to Woolf's Abstract Class pattern [35], but on the method level. The AbstractInterface EDP is used in most patterns in the GoF group, with the exception of Singleton, Facade, and Memento. Fig. 9 and paragraph [0197], The work required of the developer is to simply request SPQR to perform the analysis, and the resultant found patterns are reported by proof2pattern as a POML XML snippet, such as: 5 <pattern name="Decorator"> <role name="Component"> "File" </role> <role name="Decorator"> "FilePile" </role> <role name="ConcreteComponent"> "FileFAT" </role> <role name="ConcreteDecorator"> Paragraph [707], Static typing is a way of pre-selecting types from a well defined pool, and forming more concrete notions of an object's type at runtime. Polymorphism is a technique for abstracting out typing information until runtime.Smith, paragraph [0093].  Paragraph [0190], Three main phases of development by three different teams have taken place on a core library used by the application, resulting in a conceptually unclear system, shown in FIG. 8. The first phase involved the File system having a MeasuredFile metric gathering suite wrapped around it. Secondly, multiple file handling was added by the FilePile abstraction, and lastly, a bug fix was added in the FilePileFixed class to work around an implementation error that become ubiquitously assumed. A review of the design is called for the next development cycle.  Paragraph [0197], <pattern name="Decorator"> <role name="Component"> "File" </role> <role name="Decorator"> "FilePile" </role> <role name="ConcreteComponent"> "FileFAT" </role> <role name="ConcreteDecorator"> "FilePileFixed" </role> <role name="operation"> "op1" </role> </pattern>.  Smith, paragraph [0214-0215], It can be seen that the AbstractInterface rule is fulfilled for class op1 : .cndot. ] , AbstractInterface ( File . op1 ) , FilePile < : File , mfile < file , file : File Objectifier ( File , FilePile , MeasuredFile ) ( 60 ). ); and
 in response to identifying the concrete implementation to traverse, traversing the concrete implementation(Smith, paragraph [0214-0215], It can be seen that the AbstractInterface rule is fulfilled for class File, method op1 by Equation 44. Furthermore, File and FilePile fulfill the requirements of the Objectifler pattern, assuming, as we will here assert, that the remainder of File's methods are likewise abstract. 20 File : [ op1 : .cndot. ] , AbstractInterface ( File . op1 ) , FilePile < : File , mfile < file , file : File Objectifier ( File , FilePile , MeasuredFile ) ( 60 ).  Smith, paragraph [0216], Finding an instance of RedirectInFamily is a bit more complex and requires the use of our isotopes. Following the example in Section 3.13, however, it becomes straightforward to derive RedirectInFamily: 21 FilePile < : File , fp : FilePile , f : File , fp . op1 < - fp . mfile . op2 , fp . mfile = mf , mf . op2 < - mf . file . op2 , mf . file = f , fp . op1 < fp . mfile , mf . op2 < mf . file RedirectInFamily ( FilePile , File , op1 ) ( 61 ).  Smith, paragraph [0349], Once an object is created, only the set of methods that were supplied by the developer of the original class are valid operations on that object.).  
It would have been obvious to one ordinary skill in the art at the time the invention was made to use Smith's teaching into Allison's invention because incorporating Smith's teaching would enhance Allison to identify common source code structure, regardless of naming conventions used by individual programmers.  A catalog 
Allison and Smith do not explicitly teach
to traverse in a representation of source code without executing the source code, the representation including a plurality of nodes;
in the representation
traversing the concrete implementation in the representation without executing the source code to identify the one or more vulnerabilities, the concrete implementations in the representation include at least two nodes of the plurality of nodes.
However, Siman teaches
to traverse in a representation of source code without executing the source code, the representation including a plurality of nodes (Siman, fig. 2, component 36 - AST module, component 48 – CFG module and paragraph [0064-0066], The SCA engine 22 can scan programs developed in environments that trans-form source code into intermediate representations, using known decompilation techniques. For example both the .NET.TM. framework and Java platform work by transforming source code into an intermediate language, rather than machine code, Recognition by the SCA engine 22 that the source code 16 is received in an intermediate representation invokes the decompiler 28, which transforms the intermediate code into a higher level representation that is capable of being analyzed in the SCA engine 22.  Fig. 2 and The tokens are then passed into layer 34, and arranged, according to the grammar of the particular language, into an abstract syntax tree (AST) in AST module 36. This step is conventional. For example, the tool ANTLR, available from antlr.org on the Internet, is suitable for use as the AST module 36.  Fig. 3 and paragraph [0070], a node 80 and a child node 82.  Fig. 4 and paragraph [0086], Each node of a control flow graph produced by the SCA engine 22 represents a single statement. Furthermore, in most cases, when a single statement contains several expressions, each expression is represented by its own node. Reference is now made to FIG. 4, which is a control flow graph 90 that represents a single source code statement, a "for" statement, in accordance with a disclosed embodiment of the invention. The control flow graph 90 illustrates how the components of the statement are elaborated into a plurality of nodes.  Siman, fig. 8 and paragraph [0104], If the determination at decision step 128 is negative, then a node-by -node traversal begins. The traversal order corresponds approximately to a breadth-first traversal of the original control flow graph. In a strict sense, a breadth-first search applies to a hierarchical tree structure. As the control flow graph may not be a hierarchical tree, the search initially solves parent nodes first and then proceeds from the parents in a breadth-first manner. Control proceeds to step 130. A duplicated node is selected. );
in the representation(Siman, fig. 2, component 36 - AST module, component 48 – CFG module and paragraph [0064-0066], The SCA engine 22 can scan programs developed in environments that trans-form source code into intermediate representations, using known decompilation techniques. For example both the .NET.TM. framework and Java platform work by transforming source code into an intermediate language, rather than machine code, Recognition by the SCA engine 22 that the source code 16 is received in an intermediate representation invokes the decompiler 28, which transforms the intermediate code into a higher level representation that is capable of being analyzed in the SCA engine 22.  Fig. 2 and paragraph [[0067], Continuing to refer to FIG. 2, in layer 30 the classified and optionally decompiled source code is processed in the parser 32, where it is decomposed into individual tokens, The tokens are then passed into layer 34, and arranged, according to the grammar of the particular language, into an abstract syntax tree (AST) in AST module 36. This step is conventional. For example, the tool ANTLR, available from antlr.org on the Internet, is suitable for use as the AST module 36.  Fig. 3 and paragraph [0070], a node 80 and a child node 82.  Fig. 4 and paragraph [0086], Each node of a control flow graph produced by the SCA engine 22 represents a single statement. Furthermore, in most cases, when a single statement contains several expressions, each expression is represented by its own node. Reference is now made to FIG. 4, which is a control flow graph 90 that represents a single source code statement, a "for" statement, in accordance with a disclosed embodiment of the invention. The control flow graph 90 illustrates how the components of the statement are elaborated into a plurality of nodes.);
traversing the concrete implementation in the representation without executing the source code to identify the one or more vulnerabilities, the concrete implementations in the representation include at least two nodes of the plurality of nodes (Siman, paragraph [0228], Referring again to FIG. 2, layers of the SCA engine 22 described above provide an infrastructure for code querying. The following sections describe application of these layers for detection of code vulnerabilities.  Paragraph [0229-0230], The following vulnerabilities and issues can be detected, as well as others not listed: unvalidated input; persistent attack; least privilege; logical flaws; pages without graphical user interface (GUI) access; display of confidential information; I/O from virtual directory; data validation issues; broken access control; protection methodology; and source sensitive wizard.  Paragraph [0247-0248], When the sequence beginning with step 298 (FIG. 16) is performed, edges 324, 326 are found to connect category [1] node 328 with category [3] nodes, and are therefore reported as unsafe. Edge 320 is not reported as being unsafe. It is concluded that category [1] node 328 constitutes a security vulnerability. As shown in Table 3, modifications of this technique allow vulnerabilities involving several types of injections to be discovered. Table 3 illustrates categorization of node types relating to respective forms of injection.  Siman, fig. 2, component 36 - AST module, component 48 – CFG module and paragraph [0064-0066], The SCA engine 22 can scan programs developed in environments that trans-form source code into intermediate representations, using known decompilation techniques. For example both the .NET.TM. framework and Java platform work by transforming source code into an intermediate language, rather than machine code, Recognition by the SCA engine 22 that the source code 16 is received in an intermediate representation invokes the decompiler 28, which transforms the intermediate code into a higher level The tokens are then passed into layer 34, and arranged, according to the grammar of the particular language, into an abstract syntax tree (AST) in AST module 36. This step is conventional. For example, the tool ANTLR, available from antlr.org on the Internet, is suitable for use as the AST module 36.  Fig. 3 and paragraph [0070], a node 80 and a child node 82.  Fig. 4 and paragraph [0086], Each node of a control flow graph produced by the SCA engine 22 represents a single statement. Furthermore, in most cases, when a single statement contains several expressions, each expression is represented by its own node. Reference is now made to FIG. 4, which is a control flow graph 90 that represents a single source code statement, a "for" statement, in accordance with a disclosed embodiment of the invention. The control flow graph 90 illustrates how the components of the statement are elaborated into a plurality of nodes.).
It would have been obvious to one ordinary skill in the art at the time the invention was made to use Siman's teaching into Allison's invention because incorporating Smith's teaching would enhance Allison and Smith to detect security vulnerabilities in computer program, to allow the operator to identify vulnerabilities from the display and to prevent unauthorized use of applications by scanning the code and denying access to program objects as suggested by Siman (See abstract and summary).
The Office notes that Siman also teaches
to traverse to identify one or more vulnerabilities(Siman, paragraph [0229-0230], The following vulnerabilities and issues can be detected, as well as others not listed: unvalidated input; persistent attack; least privilege; logical flaws; pages without graphical user interface (GUI) access; display of confidential information; I/O from virtual directory; data validation issues; broken access control; protection methodology; and source sensitive wizard.  Paragraph [0247-0248], When the sequence beginning with step 298 (FIG. 16) is performed, edges 324, 326 are found to connect category [1] node 328 with category [3] nodes, and are therefore reported as unsafe. Edge 320 is not reported as being unsafe. It is concluded that category [1] node 328 constitutes a security vulnerability.);

Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Allison, Smith, and Siman teach the method of claim 2, further comprising: 
in response to the method invocation being marked with the runtime binding rule, traversing one or more concrete implementations referenced in the runtime binding rule(Smith, paragraph [0294], Slice analysis is used to help in refactoring procedural code to OO code by finding common data to function bindings, and suggesting which groupings would be natural candidates for class descriptions.  Fig. 3, component 306 and paragraph [0076], A rule set 306 includes rules that define relationships between source code constructs.  Paragraph [0736], Static typing is a way of pre-selecting types from a well defined pool, and forming more concrete notions of an object's type at runtime. Polymorphism is a technique for abstracting out typing information until runtime.  Fanning, paragraph [0029-0031], A third technique that 
Claim 4 is rejected for the reasons set forth hereinabove for claim 2, Allison, Smith, and Siman teach the method of claim 2, further comprising: 
in response to there not being more than one concrete implementation of the method invocation, traversing the one concrete implementation of the method invocation(Allison, paragraph [0039-0040], Polymorphism is an object's ability to decide which method to apply to itself, depending upon where it is in the inheritance hierarchy. The idea behind polymorphism is that while the message may be the same, objects may respond differently. Polymorphism can be applied to any method that is inherited from a super (parent, or base) class. Polymorphism is only possible in an environment that uses late binding. This means that the compiler does not generate the code to call a method at compile time. Instead, every time a method is applied to an object, the compiler generates.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 2, Allison, Smith, and Siman teach the method of claim 2, 
wherein the stack includes at least a history of concrete implementations previously traversed(Smith, paragraph [0214-0215], It can be seen that the AbstractInterface rule is fulfilled for class File, method op1 by Equation 44. Furthermore, File and FilePile fulfill the requirements of the Objectifler pattern, assuming, as we will here assert, that the remainder of File's methods are likewise abstract. 20 File : [ op1 : .cndot. ] , AbstractInterface ( File . op1 ) , FilePile < : File , mfile < file , file : File Objectifier ( File , FilePile , MeasuredFile ) ( 60 ).  Paragraph [0329], Object-based systems (and class-based systems) provide an alternative. When an object is allocated by a runtime, it is initialized in a well-formed way that is dependent on the language and environment. All object-oriented environments provide some analogous mechanism as a fundamental part of their implementation. This mechanism is the hook at which the implementor can create a function (usually called the initializer or constructor) that performs the appropriate setup on the object. In this way any specific assertion can be imposed on the data before it is available for use by the rest of the system.  Paragraph [0253], we can analyze a snapshot of the environment just as if it were described in source code. In fact, we can take a series of snapshots over time and view the changes that a design architecture makes during its lifetime, a fascinating and tantalizing research possibility. Sample-based profiling of a system's performance is now an established technique, we will do the same for a system's architectural design.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 2, Allison, Smith, and Siman teach the method of claim 2, further comprising: 2 71267190.1App. No. 16/460,828 Reply to Office Action of May 7, 2020. Docket No. 085337-629419 
in response to determining that none of the classes in the stack are the instance of the one or more classes of the more than one concrete implementation, traversing each of the more than one concrete implementation(Siman, paragraph [0158], Next, at step 222 a node of the control flow graph is selected. A depth first traversal with respect to solved parent nodes traversal is suitable for traversing the control flow graph.  Fig. 15 and paragraph [0214-0220], Referring first to graph 246, a first traversal during a search operation or closure computation follows a path from node 262 (a) to node 264 (e). Most of the graph is shown unmarked. However, during a first traversal node 262 has been reached. Node 262 is an entry point to some function in the source code. Edge 252 has been painted "red" in accordance with Rule 11. In preparation for marking a matched section when a return from the function occurs, a property "red" is pushed onto a stack. Paragraph [0221-0222], Referring next to graph 248, the traversal passes through a section bounded by node 266 and node 268. These nodes indicate invocation and return from another function. At node 266, a property "blue" is pushed onto the stack.  Siman, fig. 15 and paragraph [0220], Node 262 is an entry point to some function in the source code. Paragraph [0230-0231], entry points.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 2, Allison, Smith, and Siman teach the method of claim 2, further comprising: 
in response to not identifying the concrete implementation, traversing each of the more than one concrete implementation(Smith, paragraph [0093].  Paragraph [0190], Three main phases of development by three different teams have taken place on a core library used by the application, resulting in a conceptually unclear system, shown in FIG. 8. The first phase involved the File system having a MeasuredFile metric FilePile abstraction, and lastly, a bug fix was added in the FilePileFixed class to work around an implementation error that become ubiquitously assumed. A review of the design is called for the next development cycle.  Paragraph [0197], <pattern name="Decorator"> <role name="Component"> "File" </role> <role name="Decorator"> "FilePile" </role> <role name="ConcreteComponent"> "FileFAT" </role> <role name="ConcreteDecorator"> "FilePileFixed" </role> <role name="operation"> "op1" </role> </pattern>.  Smith, paragraph [0216], Finding an instance of RedirectInFamily is a bit more complex and requires the use of our isotopes. Following the example in Section 3.13, however, it becomes straightforward to derive RedirectInFamily: 21 FilePile < : File , fp : FilePile , f : File , fp . op1 < - fp . mfile . op2 , fp . mfile = mf , mf . op2 < - mf . file . op2 , mf . file = f , fp . op1 < fp . mfile , mf . op2 < mf . file RedirectInFamily ( FilePile , File , op1 ) ( 61 ).  Smith, paragraph [0349], Once an object is created, only the set of methods that were supplied by the developer of the original class are valid operations on that object. ).
Claim 8 is rejected for the reasons set forth hereinabove for claim 2, Allison, Smith, and Siman teach the method of claim 2, 
wherein the concrete implementation to traverse is an earliest-pushed or sub-most class on the stack that includes the concrete implementation to traverse(Smith, paragraph [0186], and paragraph [0197], The work required of the developer is to simply request SPQR to perform the analysis, and the resultant found patterns are reported by proof2pattern as a POML XML snippet.  Siman, paragraph [0158], Next, at step 222 a node of the control flow graph is selected. A depth first traversal with respect Siman, fig. 15 and paragraph [0220], Node 262 is an entry point to some function in the source code. Paragraph [0230-0231], entry points.).

As per claim 9, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 10, this is the system claim to method claim 3. Therefore, it is rejected for the same reasons as above.

As per claim 11, this is the system claim to method claim 4. Therefore, it is rejected for the same reasons as above.

As per claim 12, this is the system claim to method claim 5. Therefore, it is rejected for the same reasons as above.

As per claim 13, this is the system claim to method claim 6. Therefore, it is rejected for the same reasons as above.

As per claim 14, this is the system claim to method claim 7. Therefore, it is rejected for the same reasons as above.

As per claim 15, this is the system claim to method claim 8. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the medium claim to method claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 17, this is the medium claim to method claim 3. Therefore, it is rejected for the same reasons as above.

As per claim 18, this is the medium claim to method claim 4. Therefore, it is rejected for the same reasons as above.

As per claim 19, this is the medium claim to method claim 5. Therefore, it is rejected for the same reasons as above.

As per claim 20, this is the medium claim to method claim 6. Therefore, it is rejected for the same reasons as above.

As per claim 21, this is the medium claim to method claim 7. Therefore, it is rejected for the same reasons as above.

As per claim 22, this is the medium claim to method claim 8. Therefore, it is rejected for the same reasons as above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199